NOTE: This disposition is nonprecedential.


      United States Court of Appeals for the Federal Circuit

                                       2007-5086


                                    TYRONE HURT,

                                                    Plaintiff-Appellant,

                                            v.


                                    UNITED STATES,

                                                    Defendant-Appellee.



      Tyrone Hurt, of Washington, DC, pro se.

       Douglas K. Mickle, Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, for defendant-appellee. With him on the
brief were Peter D. Keisler, Assistant Attorney General, Jeanne E. Davidson, Director, and
Franklin E. White, Jr., Assistant Director.

Appealed from: United States Court of Federal Claims

Judge George W. Miller
                       Note: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit


                                       2007-5086

                                   TYRONE HURT,

                                                              Plaintiff-Appellant,

                                           v.

                                   UNITED STATES,

                                                               Defendant-Appellee.



                             _______________________

                             DECIDED: September 7, 2007
                             _______________________


Before RADER and MOORE, Circuit Judges, and YEAKEL, District Judge. *

PER CURIAM.

      Tyrone Hurt appeals the judgment of the Court of Federal Claims dismissing his

claims for lack of subject matter jurisdiction, Hurt v. United States, No. 05-CV-8 (Fed.

Cl. Jan. 24, 2007). We affirm.

      Summary affirmance of a case “is appropriate, inter alia, when the position of one

party is so clearly correct as a matter of law that no substantial question regarding the

outcome of the appeal exists.” Joshua v. United States, 17 F.3d 378, 380 (Fed. Cir.

1994) (summarily affirming the Court of Federal Claims’ dismissal of a complaint).

Having reviewed the papers and Hurt's brief, it is clear that the trial court correctly

      *
             Honorable Lee Yeakel, District Judge, United States District Court for the
Western District of Texas, sitting by designation.
concluded that it lacked jurisdiction over Hurt's case and dismissal was warranted.

Thus, because no substantial question exists regarding the outcome of Hurt's appeal,

the court summarily affirms the judgment of the Court of Federal Claims dismissing

Hurt's case.

                                       COSTS

      Each party shall bear its own costs.




2007-5086                                    2